BATCHELDER, Circuit Judge,
concurring in part and dissenting in part.
Although I concur in the result reached by the majority in this case. I respectfully dissent from the majority opinion’s holding that the evidence of the stolen car found in the defendant’s garage was admissible under Fed.R.Evid. 404(b), but would find that the district court’s admission of the evidence constituted harmless error. There is nothing in the record to suggest that the stolen ear found in the defendant’s garage was used in any of the bank robberies for which he was charged, or that he had any future plans of robbing another bank let alone with that particular stolen car. Because it was unclear from the evidence in the record if a stolen car had even been used in every one of the bank robberies, the presence of a stolen car found in the defendant’s garage, which was unconnected to any charged criminal activity, was insufficient to prove a continuous scheme or plan under Rule 404(b). Additionally, possession of the stolen car was not admissible to show “opportunity” to commit the bank robberies because the ability of the defendant to get a stolen car to use in a bank robbery was never disputed by the defendant, and therefore, was never at issue at trial. Finally, the use of a stolen car in a bank robbery is not unique enough to be considered a “signature”-even when combined with the other evidence recovered from the search of the defendant’s residence-to connect the defendant to all of the crimes for which he was charged.
I believe the stolen car evidence was inadmissible under Rule 404(b), but the admission of the evidence, in the context of all the properly admitted evidence presented at trial, amounted to harmless error. Accordingly, I dissent from the majority’s holding as to the admissibility of the stolen car evidence but concur in the result reached in Judge Keith’s opinion.